 
Exhibit 10.1
 
EQUITY FINANCING AGREEMENT
 
This EQUITY FINANCING AGREEMENT (the “Agreement”), dated as of August 21, 2018
(the “Execution Date”), is entered into by and between NaturalShrimp
Incorporated., a Nevada corporation with its principal executive office at 5080
Spectrum Dr. Suite 1000, Addison TX 75001 (the “Company”), and GHS Investments
LLC, a Nevada limited liability company, with offices at 420 Jericho Turnpike,
Suite 207, Jericho, NY 11753 (the “Investor”).
 
RECITALS:
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Investor shall invest up to Seven Million Dollars
($7,000,000) (the "Commitment Amount"), from time to time over the course of
thirty six (36) months after an effective registration of the underlying shares
(the “Contract Period”) to purchase the Company’s common stock par value $0.0001
per share (the “Common Stock”);
 
WHEREAS, such investments will be made in reliance upon the exemption from
securities registration afforded by Section 4(a)(2) of the Securities Act of
1933, as amended (the “1933 Act”), Rule 506 of Regulation D promulgated by the
SEC under the 1933 Act, and/or upon such other exemption from the registration
requirements of the 1933 Act as may be available with respect to any or all of
the investments in Common Stock to be made hereunder; and
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”) pursuant to which the Company has agreed to provide certain
registration rights under the 1933 Act, and the rules and regulations
promulgated thereunder, and applicable state securities laws.
 
NOW THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Investor hereby
agree as follows:
 
SECTION I.
DEFINITIONS
 
For all purposes of and under this Agreement, the following terms shall have the
respective meanings below, and such meanings shall be equally applicable to the
singular and plural forms of such defined terms.
 
“1933 Act” shall have the meaning set forth in the recitals.
 
“1934 Act” shall mean the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the SEC thereunder,
all as the same will then be in effect.
 
“Affiliate” shall have the meaning set forth in Section 5.7.
 
“Agreement” shall have the meaning set forth in the preamble.
 
 
1

 
 
“Articles of Incorporation” shall have the meaning set forth in Section 4.3.
 
“By-laws” shall have the meaning set forth in Section 4.3.
 
“Closing” shall have the meaning set forth in Section 2.4.
 
“Closing Date” shall have the meaning set forth in Section 2.4.
 
“Common Stock” shall have the meaning set forth in the recitals.
 
“Control” or “Controls” shall have the meaning set forth in Section 5.7.
 
“Effective Date” shall mean the date the SEC declares effective under the 1933
Act the Registration Statement covering the Securities.
 
“Environmental Laws” shall have the meaning set forth in Section 4.13.
 
“Execution Date” shall have the meaning set forth in the preamble.
 
“Indemnified Liabilities” shall have the meaning set forth in Section 10.
 
“Indemnitees” shall have the meaning set forth in Section 10.
 
“Indemnitor” shall have the meaning set forth in Section 10.
 
“Ineffective Period” shall mean any period of time that the Registration
Statement or any supplemental registration statement becomes ineffective or
unavailable for use for the sale or resale, as applicable, of any or all of the
Registrable Securities (as defined in the Registration Rights Agreement) for any
reason (or in the event the prospectus under either of the above is not current
and deliverable) during any time period required under the Registration Rights
Agreement.
 
“Investor” shall have the meaning set forth in the preamble.
 
“Market Price” shall mean the lowest traded price of the Company's Common Stock
during the Pricing Period.
 
“Material Adverse Effect” shall have the meaning set forth in Section 4.1.
 
“Maximum Common Stock Issuance” shall have the meaning set forth in Section 2.5.
 
“Open Period” shall mean the period beginning on and including the Trading Day
immediately following the Effective Date and ending on the earlier to occur of
(i) the date which is thirty six (36) months from the Effective Date; or (ii)
termination of the Agreement in accordance with Section 8.
 
“Pricing Period” shall mean ten (10) consecutive trading days preceding the
receipt of the applicable Put Notice.
 
 
2

 
 
“Principal Market” shall mean the New York Stock Exchange, the NYSE Amex, the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market
or the OTC Markets, whichever is the principal market on which the Common Stock
is listed.
 
“Prospectus” shall mean the prospectus, preliminary prospectus and supplemental
prospectus used in connection with the Registration Statement.
 
“Purchase Amount” shall mean the total amount being paid by the Investor on a
particular Closing Date to purchase the Securities.
 
“Purchase Price” shall mean eighty percent (80%) of the Market Price.
 
“Put” shall mean the Company is entitled to request equity investments (the
“Put” or “Puts”) by the Investor during the Contract Period, pursuant to which
the Company will issue Common Stock to the Investor with an aggregate Purchase
Price equal to the value of the Put, subject to a price per share calculation
based on the Market Price.
 
“Put Amount” shall mean the total dollar amount requested by the Company
pursuant to an applicable Put. The timing and amounts of each Put shall be at
the discretion of the Company. The maximum dollar amount of each Put will not
exceed two hundred percent (200%) of the average daily trading dollar volume for
the Company’s Common Stock during the ten (10) trading days preceding the Put
Date. No Put will be made in an amount greater than three hundred thousand
dollars ($300,000). Puts are further limited to the Investor owning no more than
9.99% of the outstanding stock of the Company at any given time.
 
“Put Notice” shall mean a written notice sent to the Investor by the Company
stating the Put Amount in U.S. dollars that the Company intends to sell to the
Investor pursuant to the terms of the Agreement and stating the current number
of Shares issued and outstanding on such date.
 
“Put Notice Date” shall mean the Trading Day, as set forth below, on which the
Investor receives a Put Notice.
 
“Put Restriction” shall mean a minimum of ten (10) days following a Put Notice
Date. During this time, the Company shall not be entitled to deliver another Put
Notice.
 
“Put Shares Due” shall have the meaning set forth in Section 2.4.
 
“Registered Offering Transaction Documents” shall mean this Agreement and the
Registration Rights Agreement between the Company and the Investor as of the
date herewith.
 
“Registration Rights Agreement” shall have the meaning set forth in the
recitals.
 
“Registration Statement” means the registration statement of the Company filed
under the 1933 Act covering the Securities issuable hereunder.
 
“Related Party” shall have the meaning set forth in Section 5.7.
 
“Resolution” shall have the meaning set forth in Section 7.5.
 
 
3

 
 
“SEC” shall mean the U.S. Securities and Exchange Commission.
 
“SEC Documents” shall have the meaning set forth in Section 4.6.
 
“Securities” shall mean the shares of Common Stock issued pursuant to the terms
of this Agreement.
 
“Settlement Date” shall have the meaning set forth in Section 6.2.
 
“Shares” shall mean the shares of the Company’s Common Stock.
 
“Subsidiaries” shall have the meaning set forth in Section 4.1.
 
“Trading Day” shall mean any day on which the Principal Market for the Common
Stock is open for trading, from the hours of 9:30 am until 4:00 pm.
 
“Waiting Period” shall have the meaning set forth in Section 2.2.
 
SECTION II
PURCHASE AND SALE OF COMMON STOCK
 
2.1 PURCHASE AND SALE OF COMMON STOCK. Subject to the terms and conditions set
forth herein, the Company shall issue and sell to the Investor, and the Investor
shall purchase from the Company, up to that number of Shares having an aggregate
Purchase Price of Seven Million Dollars ($7,000,000).
 
2.2 DELIVERY OF PUT NOTICES. Subject to the terms and conditions herein, and
from time to time during the Open Period, the Company may, in its sole
discretion, deliver a Put Notice to the Investor which states the dollar amount
(designated in U.S. Dollars), which the Company intends to sell to the Investor
on a Closing Date (the “Put”). The Put Notice shall be in the form attached
hereto as Exhibit C and incorporated herein by reference. The price of the Put
shall be eighty (80%) percent of the “Market Price”, which is the lowest traded
price of the Company’s Common Stock for ten (10) consecutive trading days
preceding the Put Date. During the Open Period, the Company shall not be
entitled to submit a Put Notice until after the previous Closing has been
completed. There will be a minimum of ten (10) trading days between Put Notices.
 
2.3 CONDITIONS TO INVESTOR’S OBLIGATION TO PURCHASE SHARES. Notwithstanding
anything to the contrary in this Agreement, the Company shall not be entitled to
deliver a Put Notice and the Investor shall not be obligated to purchase any
Shares at a Closing unless each of the following conditions are satisfied:
 
i.
a Registration Statement shall have been declared effective and shall remain
effective and available for the resale of all the Registrable Securities (as
defined in the Registration Rights Agreement) at all times until the Closing
with respect to the subject Put Notice;
 
ii.
at all times during the period beginning on the related Put Notice Date and
ending on and including the related Closing Date, the Common Stock shall have
been listed or quoted for trading on the Principal Market and shall not have
been suspended from trading thereon for a period of two (2) consecutive Trading
Days during the Open Period and the Company shall not have been notified of any
pending or threatened proceeding or other action to suspend the trading of the
Common Stock;
 
 
4

 
 
iii.
the Company has complied with its obligations and is otherwise not in breach of
or in default under, this Agreement, the Registration Rights Agreement or any
other agreement executed between the parties, which has not been cured prior to
delivery of the Investor’s Put Notice Date;
 
iv.
no injunction shall have been issued and remain in force, or action commenced by
a governmental authority which has not been stayed or abandoned, prohibiting the
purchase or the issuance of the Securities; and
 
v.
the issuance of the Securities will not violate any shareholder approval
requirements of the Principal Market.
 
If any of the events described in clauses (i) through (v) above occurs during a
Pricing Period, then the Investor shall have no obligation to purchase the Put
Amount of Common Stock set forth in the applicable Put Notice.
 
2.4 MECHANICS OF PURCHASE OF SHARES BY INVESTOR. Subject to the satisfaction of
the conditions set forth in Sections 2.5, 7 and 8 of this Agreement, at the end
of the Pricing Period, the Purchase Price shall be established, and the number
of Put Shares shall be delivered for a particular Put. In the event that (i) the
lowest volume-weighted average price (the “VWAP”) of the Company’s Common Stock
for any given trading day during the ten (10) trading days following a Put
Notice (the “Trading Period”) is less than 80% of the Market Price used to
determine the Purchase Price in connection with the Put and (ii) as of the end
of such Trading Period, the Investor holds Shares issued pursuant to such Put
Notice (the “Trading Period Shares”), then the Company shall issue such
additional Shares, on the Trading Day immediately following the Trading Period,
as may be necessary to adjust the Purchase Price for that portion of the Put
represented by the Trading Period Shares to equal the lowest VWAP during the
Trading Period. The Closing of a Put shall occur upon the first Trading Day
following the receipt and approval by Investor's broker of the Put Shares,
whereby the Company shall have caused the Transfer Agent to electronically
transmit, prior to the applicable Closing Date, the applicable Put Shares by
crediting the account of the Investor's broker with DTC through its Deposit
Withdrawal Agent Commission ("DWAC") system. The Investor shall deliver the
Investment Amount specified in the Put Notice by wire transfer of immediately
available funds to an account designated by the Company if the aforementioned
receipt and approval are confirmed before 9:30 AM EST or on the following
Trading day if receipt and approval by the Investor's Broker is made after 9:30
AM EST ("Closing Date" or "Closing"). In addition, on or prior to such Closing
Date, each of the Company and Investor shall deliver to each other all
documents, instruments and writings required to be delivered or reasonably
requested by either of them pursuant to this Agreement in order to implement and
effect the transactions contemplated herein.
 
2.5 OVERALL LIMIT ON COMMON STOCK ISSUABLE. Notwithstanding anything contained
herein to the contrary, if during the Open Period the Company becomes listed on
an exchange which limits the number of shares of Common Stock that may be issued
without shareholder approval, then the number of Shares issuable by the Company
and purchasable by the Investor, shall not exceed that number of the shares of
Common Stock that may be issuable without shareholder approval (the “Maximum
Common Stock Issuance”). If such issuance of shares of Common Stock could cause
a delisting on the Principal Market, then the Maximum Common Stock Issuance
shall first be approved by the Company’s shareholders in accordance with
applicable law and the By-laws and the Articles of Incorporation of the Company,
if such issuance of shares of Common Stock could cause a delisting on the
Principal Market. The parties understand and agree that the Company’s failure to
seek or obtain such shareholder approval shall in no way adversely affect the
validity and due authorization of the issuance and sale of Securities or the
Investor’s obligation in accordance with the terms and conditions hereof to
purchase a number of Shares in the aggregate up to the Maximum Common Stock
Issuance, and that such approval pertains only to the applicability of the
Maximum Common Stock Issuance limitation provided in this Section 2.5.
 
 
5

 
 
2.6 LIMITATION ON AMOUNT OF OWNERSHIP. Notwithstanding anything to the contrary
in this Agreement, in no event shall the Investor be entitled to purchase that
number of Shares, which when added to the sum of the number of shares of Common
Stock beneficially owned (as such term is defined under Section 13(d) and Rule
13d-3 of the 1934 Act), by the Investor, would exceed 9.99% of the number of
shares of Common Stock outstanding on the Closing Date, as determined in
accordance with Rule 13d-1(j) of the 1934 Act.
 
2.7 COMMITMENT FEE. The Company shall issue a promissory note in favor of the
Investor in the principal amount of fifteen thousand dollars ($15,000) to offset
the transaction costs incurred by the Investor in connection with this
Agreement.
 
SECTION III
INVESTOR’S REPRESENTATIONS, WARRANTIES AND COVENANTS
 
The Investor represents and warrants to the Company, and covenants, that to the
best of the Investor's knowledge:
 
3.1 SOPHISTICATED INVESTOR. The Investor has, by reason of its business and
financial experience, such knowledge, sophistication and experience in financial
and business matters and in making investment decisions of this type that it is
capable of (I) evaluating the merits and risks of an investment in the
Securities and making an informed investment decision; (II) protecting its own
interest; and (III) bearing the economic risk of such investment for an
indefinite period of time.
 
3.2 AUTHORIZATION; ENFORCEMENT. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Investor and is a valid and
binding agreement of the Investor enforceable against the Investor in accordance
with its terms, subject as to enforceability to general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
 
3.3 SECTION 9 OF THE 1934 ACT. During the term of this Agreement, the Investor
will comply with the provisions of Section 9 of the 1934 Act, and the rules
promulgated thereunder, with respect to transactions involving the Common Stock.
 
3.4 ACCREDITED INVESTOR. Investor is an “Accredited Investor” as that term is
defined in Rule 501(a) of Regulation D of the 1933 Act.
 
3.5 NO CONFLICTS. The execution, delivery and performance of the Documents by
the Investor and the consummation by the Investor of the transactions
contemplated hereby and thereby will not result in a violation of Partnership
Agreement or other organizational documents of the Investor.
 
3.6 OPPORTUNITY TO DISCUSS. The Investor has received all materials relating to
the Company’s business, finance and operations which it has requested. The
Investor has had an opportunity to discuss the business, management and
financial affairs of the Company with the Company’s management.
 
3.7 INVESTMENT PURPOSES. The Investor is purchasing the Securities for its own
account for investment purposes and not with a view towards distribution and
agrees to resell or otherwise dispose of the Securities solely in accordance
with the registration provisions of the 1933 Act (or pursuant to an exemption
from such registration provisions).
 
 
6

 
 
3.8 NO REGISTRATION AS A DEALER. The Investor is not required to be registered
as a “dealer” under the 1934 Act, either as a result of its execution and
performance of its obligations under this Agreement or otherwise.
 
3.9 GOOD STANDING. The Investor is a limited liability company, duly organized,
validly existing and in good standing in the State of its Nevada.
 
3.10 TAX LIABILITIES. The Investor understands that it is liable for its own tax
liabilities.
 
3.11 REGULATION M. The Investor will comply with Regulation M under the 1934
Act, if applicable.
 
3.12 NO SHORT SALES. No short sales shall be permitted by the Investor or its
affiliates during the period commencing on the Execution Date and continuing
through the termination of this Agreement.

 
SECTION IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Except as set forth in the Schedules attached hereto, or as disclosed on the
Company’s SEC Documents, the Company represents and warrants to the Investor
that:
 
4.1 ORGANIZATION AND QUALIFICATION. The Company is a corporation duly organized
and validly existing in good standing under the laws of the State of Nevada and
has the requisite corporate power and authorization to own its properties and to
carry on its business as now being conducted. Both the Company and the companies
it owns or controls (“Subsidiaries”) are duly qualified to do business and are
in good standing in every jurisdiction in which its ownership of property or the
nature of the business conducted by it makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not have a Material Adverse Effect. As used in this Agreement, “Material
Adverse Effect” means a change, event, circumstance, effect or state of facts
that has had or is reasonably likely to have, a material adverse effect on the
business, properties, assets, operations, results of operations, financial
condition or prospects of the Company and its Subsidiaries, if any, taken as a
whole, or on the transactions contemplated hereby or by the agreements and
instruments to be entered into in connection herewith, or on the authority or
ability of the Company to perform its obligations under the Registered offering
Transaction Documents.
 
4.2 AUTHORIZATION; ENFORCEMENT; COMPLIANCE WITH OTHER INSTRUMENTS.
 
i.
The Company has the requisite corporate power and authority to enter into and
perform this Investment Agreement and the Registration Rights Agreement
(collectively, the “Registered Offering Transaction Documents”), and to issue
the Securities in accordance with the terms hereof and thereof.
 
ii.
The execution and delivery of the Registered Offering Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby, including without limitation the issuance of the Securities
pursuant to this Agreement, have been duly and validly authorized by the
Company’s Board of Directors and no further consent or authorization is required
by the Company, its Board of Directors, or its shareholders.
 
7

 
 
iii.
The Registered Offering Transaction Documents have been duly and validly
executed and delivered by the Company.
 
iv.
The Registered Offering Transaction Documents constitute the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies.
 
4.3 CAPITALIZATION. As of the date hereof, the authorized capital stock of the
Company consists of 300,000,000 shares of the Common Stock, par value $0.0001
per share, of which as of the date hereof 154,262,533 shares are issued and
outstanding. All of such outstanding shares have been, or upon issuance will be,
validly issued and are fully paid and nonassessable.
 
Except as disclosed in the Company’s publicly available filings with the SEC or
as otherwise set forth on Schedule 4.3:
 
i.
no shares of the Company’s capital stock are subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company;
 
ii.
there are no outstanding debt securities;
 
iii.
there are no outstanding shares of capital stock, options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries;
 
iv.
there are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act (except the Registration Rights Agreement);
 
v.
there are no outstanding securities of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries;
 
vi.
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities as described
in this Agreement;
 
vii.
the Company does not have any stock appreciation rights or “phantom stock” plans
or agreements or any similar plan or agreement; and
 
viii.
there is no dispute as to the classification of any shares of the Company’s
capital stock.
 
 
8

 
 
The Company has furnished to the Investor, or the Investor has had access
through EDGAR to, true and correct copies of the Company’s Articles of
Incorporation, as in effect on the date hereof (the “Articles of
Incorporation”), and the Company’s By-laws, as in effect on the date hereof (the
“By-laws”), and the terms of all securities convertible into or exercisable for
Common Stock and the material rights of the holders thereof in respect thereto.
 
4.4 ISSUANCE OF SHARES. The Company has reserved the amount of Shares included
in the Company’s registration statement for issuance pursuant to the Registered
Offering Transaction Documents, which have been duly authorized and reserved
(subject to adjustment pursuant to the Company’s covenant set forth in Section
5.5 below) pursuant to this Agreement. Upon issuance in accordance with this
Agreement, the Securities will be validly issued, fully paid for and
non-assessable and free from all taxes, liens and charges with respect to the
issuance thereof. In the event the Company cannot register a sufficient number
of Shares for issuance pursuant to this Agreement, the Company will use its best
efforts to authorize and reserve for issuance the number of Shares required for
the Company to perform its obligations hereunder as soon as reasonably
practicable.
 
4.5 NO CONFLICTS. The execution, delivery and performance of the Registered
Offering Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby will not (i) result
in a violation of the Articles of Incorporation, any Certificate of
Designations, Preferences and Rights of any outstanding series of preferred
stock of the Company or the By-laws; or (ii) conflict with, or constitute a
material default (or an event which with notice or lapse of time or both would
become a material default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, contract,
indenture mortgage, indebtedness or instrument to which the Company or any of
its Subsidiaries is a party, or to the Company’s knowledge result in a violation
of any law, rule, regulation, order, judgment or decree (including United States
federal and state securities laws and regulations and the rules and regulations
of the Principal Market or principal securities exchange or trading market on
which the Common Stock is traded or listed) applicable to the Company or any of
its Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected. Neither the Company nor its Subsidiaries is
in violation of any term of, or in default under, the Articles of Incorporation,
any Certificate of Designations, Preferences and Rights of any outstanding
series of preferred stock of the Company or the By-laws or their organizational
charter or by-laws, respectively, or any contract, agreement, mortgage,
indebtedness, indenture, instrument, judgment, decree or order or any statute,
rule or regulation applicable to the Company or its Subsidiaries, except for
possible conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations that would not individually or in the aggregate
have or constitute a Material Adverse Effect. The business of the Company and
its Subsidiaries is not being conducted, and shall not be conducted, in
violation of any law, statute, ordinance, rule, order or regulation of any
governmental authority or agency, regulatory or self-regulatory agency, or
court, except for possible violations the sanctions for which either
individually or in the aggregate would not have a Material Adverse Effect.
Except as specifically contemplated by this Agreement and as required under the
1933 Act or any securities laws of any states, to the Company’s knowledge, the
Company is not required to obtain any consent, authorization, permit or order
of, or make any filing or registration (except the filing of a registration
statement as outlined in the Registration Rights Agreement between the parties)
with, any court, governmental authority or agency, regulatory or self-regulatory
agency or other third party in order for it to execute, deliver or perform any
of its obligations under, or contemplated by, the Registered Offering
Transaction Documents in accordance with the terms hereof or thereof. All
consents, authorizations, permits, orders, filings and registrations which the
Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date hereof and are in full force and
effect as of the date hereof. The Company and its Subsidiaries are unaware of
any facts or circumstances which might give rise to any of the foregoing. The
Company is not, and will not be, in violation of the listing requirements of the
Principal Market as in effect on the date hereof and on each of the Closing
Dates and is not aware of any facts which would reasonably lead to delisting of
the Common Stock by the Principal Market in the foreseeable future.
 
 
9

 
 
4.6  SEC DOCUMENTS; FINANCIAL STATEMENTS. As of the date hereof, the Company has
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC pursuant to the reporting requirements of the 1934
Act (all of the foregoing filed prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein, and amendments thereto, being hereinafter
referred to as the “SEC Documents”). The Company has delivered to the Investor
or its representatives, or they have had access through EDGAR to, true and
complete copies of the SEC Documents. As of their respective filing dates, the
SEC Documents complied in all material respects with the requirements of the
1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC or the time they were amended, if amended, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, by a firm that is a member of the
Public Companies Accounting Oversight Board (“PCAOB”) consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other written
information provided by or on behalf of the Company to the Investor which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 4.3of this Agreement, contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading. Neither the Company nor any of its Subsidiaries or
any of their officers, directors, employees or agents have provided the Investor
with any material, nonpublic information which was not publicly disclosed prior
to the date hereof and any material, nonpublic information provided to the
Investor by the Company or its Subsidiaries or any of their officers, directors,
employees or agents prior to any Closing Date shall be publicly disclosed by the
Company prior to such Closing Date.
 
4.7 ABSENCE OF CERTAIN CHANGES. Except as otherwise set forth in the SEC
Documents, the Company does not intend to change the business operations of the
Company in any material way. The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
bankruptcy law nor does the Company or its Subsidiaries have any knowledge or
reason to believe that its creditors intend to initiate involuntary bankruptcy
proceedings.
 
4.8 ABSENCE OF LITIGATION AND/OR REGULATORY PROCEEDINGS. Except as set forth in
the SEC Documents, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
executive officers of Company or any of its Subsidiaries, threatened against or
affecting the Company, the Common Stock or any of the Company’s Subsidiaries or
any of the Company’s or the Company’s Subsidiaries’ officers or directors in
their capacities as such, in which an adverse decision could have a Material
Adverse Effect.
 
4.9 ACKNOWLEDGMENT REGARDING INVESTOR’S PURCHASE OF SHARES. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm’s length Investor with respect to the Registered Offering Transaction
Documents and the transactions contemplated hereby and thereby. The Company
further acknowledges that the Investor is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Registered Offering Transaction Documents and the transactions contemplated
hereby and thereby and any advice given by the Investor or any of its respective
representatives or agents in connection with the Registered Offering Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to the Investor’s purchase of the Securities, and is not being relied
on by the Company. The Company further represents to the Investor that the
Company’s decision to enter into the Registered Offering Transaction Documents
has been based solely on the independent evaluation by the Company and its
representatives.
 
 
10

 
 
4.10 NO UNDISCLOSED EVENTS, LIABILITIES, DEVELOPMENTS OR CIRCUMSTANCES. Except
as set forth in the SEC Documents, as of the date hereof, no event, liability,
development or circumstance has occurred or exists, or to the Company’s
knowledge is contemplated to occur, with respect to the Company or its
Subsidiaries or their respective business, properties, assets, prospects,
operations or financial condition, that would be required to be disclosed by the
Company under applicable securities laws on a registration statement filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced.
 
4.11 EMPLOYEE RELATIONS. Neither the Company nor any of its Subsidiaries is
involved in any union labor dispute nor, to the knowledge of the Company or any
of its Subsidiaries, is any such dispute threatened. Neither the Company nor any
of its Subsidiaries is a party to a collective bargaining agreement, and the
Company and its Subsidiaries believe that relations with their employees are
good. No executive officer (as defined in Rule 501(f) of the 1933 Act) has
notified the Company that such officer intends to leave the Company’s employ or
otherwise terminate such officer’s employment with the Company.
 
4.12 INTELLECTUAL PROPERTY RIGHTS. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and rights necessary to conduct their respective businesses as now
conducted. Except as set forth in the SEC Documents, none of the Company’s
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
government authorizations, trade secrets or other intellectual property rights
necessary to conduct its business as now or as proposed to be conducted have
expired or terminated, or are expected to expire or terminate within two (2)
years from the date of this Agreement. The Company and its Subsidiaries do not
have any knowledge of any infringement by the Company or its Subsidiaries of
trademark, trade name rights, patents, patent rights, copyrights, inventions,
licenses, service names, service marks, service mark registrations, trade secret
or other similar rights of others, or of any such development of similar or
identical trade secrets or technical information by others and, except as set
forth in the SEC Documents, there is no claim, action or proceeding being made
or brought against, or to the Company’s knowledge, being threatened against, the
Company or its Subsidiaries regarding trademark, trade name, patents, patent
rights, invention, copyright, license, service names, service marks, service
mark registrations, trade secret or other infringement; and the Company and its
Subsidiaries are unaware of any facts or circumstances which might give rise to
any of the foregoing. The Company and its Subsidiaries have taken commercially
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties.
 
4.13 ENVIRONMENTAL LAWS. The Company and its Subsidiaries (i) are, to the
knowledge of the management and directors of the Company and its Subsidiaries,
in compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”); (ii) have, to the knowledge of the
management and directors of the Company, received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses; and (iii) are in compliance, to the knowledge of the
management and directors of the Company, with all terms and conditions of any
such permit, license or approval where, in each of the three (3) foregoing
cases, the failure to so comply would have, individually or in the aggregate, a
Material Adverse Effect.
 
 
11

 
 
4.14 TITLE. The Company and its Subsidiaries have good and marketable title to
all personal property owned by them which is material to the business of the
Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as are described in the SEC Documents or
such as do not materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company or any
of its Subsidiaries. Any real property and facilities held under lease by the
Company or any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.
 
4.15 INSURANCE. Each of the Company’s Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company reasonably believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged. Neither the Company nor any of its Subsidiaries has been refused any
insurance coverage sought or applied for and neither the Company nor its
Subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.
 
4.16 REGULATORY PERMITS. The Company and its Subsidiaries have in full force and
effect all certificates, approvals, authorizations and permits from the
appropriate federal, state, local or foreign regulatory authorities and
comparable foreign regulatory agencies, necessary to own, lease or operate their
respective properties and assets and conduct their respective businesses, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
approval, authorization or permit, except for such certificates, approvals,
authorizations or permits which if not obtained, or such revocations or
modifications which, would not have a Material Adverse Effect.
 
4.17 INTERNAL ACCOUNTING CONTROLS. Except as otherwise set forth in the SEC
Documents, the Company and each of its Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles by a firm with membership to the PCAOB and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company’s management has determined that the Company’s internal accounting
controls were not effective as of the date of this Agreement as further
described in the SEC Documents.
 
4.18 NO MATERIALLY ADVERSE CONTRACTS, ETC. Neither the Company nor any of its
Subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Company’s officers has or is expected in the future to have a Material Adverse
Effect. Neither the Company nor any of its Subsidiaries is a party to any
contract or agreement which in the judgment of the Company’s officers has or is
expected to have a Material Adverse Effect.
 
 
12

 
 
4.19 TAX STATUS. The Company and each of its Subsidiaries has made or filed all
United States federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.
 
4.20 CERTAIN TRANSACTIONS. Except as set forth in the SEC Documents filed at
least ten (10) days prior to the date hereof and except for arm’s length
transactions pursuant to which the Company makes payments in the ordinary course
of business upon terms no less favorable than the Company could obtain from
disinterested third parties , none of the officers, directors, or employees of
the Company is presently a party to any transaction with the Company or any of
its Subsidiaries (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, such that disclosure would be required in the SEC Documents..
 
4.21 DILUTIVE EFFECT. The Company understands and acknowledges that the number
of shares of Common Stock issuable upon purchases pursuant to this Agreement
will increase in certain circumstances including, but not necessarily limited
to, the circumstance wherein the trading price of the Common Stock declines
during the period between the Effective Date and the end of the Open Period. The
Company’s executive officers and directors have studied and fully understand the
nature of the transactions contemplated by this Agreement and recognize that
they have a potential dilutive effect on the shareholders of the Company. The
Board of Directors of the Company has concluded, in its good faith business
judgment, and with full understanding of the implications, that such issuance is
in the best interests of the Company. The Company specifically acknowledges
that, subject to such limitations as are expressly set forth in the Registered
Offering Transaction Documents, its obligation to issue shares of Common Stock
upon purchases pursuant to this Agreement is absolute and unconditional
regardless of the dilutive effect that such issuance may have on the ownership
interests of other shareholders of the Company.
 
4.22 NO GENERAL SOLICITATION. Neither the Company, nor any of its affiliates,
nor any person acting on its behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Common Stock to be offered as set forth
in this Agreement.
 
4.23 NO BROKERS, FINDERS OR FINANCIAL ADVISORY FEES OR COMMISSIONS. No brokers,
finders or financial advisory fees or commissions will be payable by the
Company, its agents or Subsidiaries, with respect to the transactions
contemplated by this Agreement.
 
4.24 EXCLUSIVITY. The Company shall not pursue a similar Equity Financing
transaction with any other party unless and until good faith negotiations have
terminated between the Investor and the Company or until such time as the
registration statement has been declared effective by the SEC.
 
 
13

 
 
SECTION V
COVENANTS OF THE COMPANY
 
5.1 BEST EFFORTS. The Company shall use all commercially reasonable efforts to
timely satisfy each of the conditions set forth in Section 7 of this Agreement.
 
5.2 REPORTING STATUS. Until one of the following occurs, the Company shall file
all reports required to be filed with the SEC pursuant to the 1934 Act, and the
Company shall not terminate its status, or take an action or fail to take any
action, which would terminate its status as a reporting company under the 1934
Act: (i) this Agreement terminates pursuant to Section 8 and the Investor has
the right to sell all of the Securities without restrictions pursuant to Rule
144 promulgated under the 1933 Act, or such other exemption, or (ii) the date on
which the Investor has sold all the Securities and this Agreement has been
terminated pursuant to Section 8.
 
5.3 USE OF PROCEEDS. The Company will use the proceeds from the sale of the
Shares (excluding amounts paid by the Company for fees as set forth in the
Registered Offering Transaction Documents) for general corporate and working
capital purposes and acquisitions or assets, businesses or operations or for
other purposes that the Board of Directors, in good faith deem to be in the best
interest of the Company.
 
5.4 FINANCIAL INFORMATION. During the Open Period, the Company agrees to make
available to the Investor via EDGAR or other electronic means the following
documents and information on the forms set forth: (i) within five (5) Trading
Days after the filing thereof with the SEC, a copy of its Annual Reports on Form
10-K, its Quarterly Reports on Form 10-Q, any Current Reports on Form 8-K and
any Registration Statements or amendments filed pursuant to the 1933 Act; (ii)
copies of any notices and other information made available or given to the
shareholders of the Company generally, contemporaneously with the making
available or giving thereof to the shareholders; and (iii) within two (2)
calendar days of filing or delivery thereof, copies of all documents filed with,
and all correspondence sent to, the Principal Market, any securities exchange or
market, or the Financial Industry Regulatory Association, unless such
information is material nonpublic information.
 
5.5 RESERVATION OF SHARES. The Company shall take all action necessary to at all
times have authorized, and reserved the amount of Shares included in the
Company’s registration statement for issuance pursuant to the Registered
Offering Transaction Documents. In the event that the Company determines that it
does not have a sufficient number of authorized shares of Common Stock to
reserve and keep available for issuance as described in this Section 5.5, the
Company shall use all commercially reasonable efforts to increase the number of
authorized shares of Common Stock by seeking shareholder approval for the
authorization of such additional shares.
 
5.6 LISTING. The Company shall promptly secure and maintain the listing of all
of the Registrable Securities (as defined in the Registration Rights Agreement)
on the Principal Market and each other national securities exchange and
automated quotation system, if any, upon which shares of Common Stock are then
listed (subject to official notice of issuance) and shall maintain, such listing
of all Registrable Securities from time to time issuable under the terms of the
Registered Offering Transaction Documents. Neither the Company nor any of its
Subsidiaries shall take any action which would be reasonably expected to result
in the delisting or suspension of the Common Stock on the Principal Market
(excluding suspensions of not more than one (1) Trading Day resulting from
business announcements by the Company). The Company shall promptly provide to
the Investor copies of any notices it receives from the Principal Market
regarding the continued eligibility of the Common Stock for listing on such
automated quotation system or securities exchange. The Company shall pay all
fees and expenses in connection with satisfying its obligations under this
Section 5.6.
 
 
14

 
 
5.7 TRANSACTIONS WITH AFFILIATES. The Company shall not, and shall cause each of
its Subsidiaries not to, enter into, amend, modify or supplement, or permit any
Subsidiary to enter into, amend, modify or supplement, any agreement,
transaction, commitment or arrangement with any of its or any Subsidiary’s
officers, directors, persons who were officers or directors at any time during
the previous two (2) years, shareholders who beneficially own 5% or more of the
Common Stock, or Affiliates or with any individual related by blood, marriage or
adoption to any such individual or with any entity in which any such entity or
individual owns a 5% or more beneficial interest (each a “Related Party”),
except for (i) customary employment arrangements and benefit programs on
reasonable terms, (ii) any agreement, transaction, commitment or arrangement on
an arms-length basis on terms no less favorable than terms which would have been
obtainable from a disinterested third party other than such Related Party, or
(iii) any agreement, transaction, commitment or arrangement which is approved by
a majority of the disinterested directors of the Company. For purposes hereof,
any director who is also an officer of the Company or any Subsidiary of the
Company shall not be a disinterested director with respect to any such
agreement, transaction, commitment or arrangement. “Affiliate” for purposes
hereof means, with respect to any person or entity, another person or entity
that, directly or indirectly, (i) has a 5% or more equity interest in that
person or entity, (ii) has 5% or more common ownership with that person or
entity, (iii) controls that person or entity, or (iv) is under common control
with that person or entity. “Control” or “Controls” for purposes hereof means
that a person or entity has the power, directly or indirectly, to conduct or
govern the policies of another person or entity.
 
5.8 FILING OF FORM 8-K. On or before the date which is four (4) Trading Days
after the Execution Date, the Company shall file a Current Report on Form 8-K
with the SEC describing the terms of the transaction contemplated by the
Registered Offering Transaction Documents in the form required by the 1934 Act,
if such filing is required.
 
5.9 CORPORATE EXISTENCE. The Company shall use all commercially reasonable
efforts to preserve and continue the corporate existence of the Company.
 
5.10 NOTICE OF CERTAIN EVENTS AFFECTING REGISTRATION; SUSPENSION OF RIGHT TO
MAKE A PUT. The Company shall promptly notify the Investor upon the occurrence
of any of the following events in respect of a Registration Statement or related
prospectus in respect of an offering of the Securities: (i) receipt of any
request for additional information by the SEC or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement for amendments or supplements to the Registration Statement or related
prospectus; (ii) the issuance by the SEC or any other federal or state
governmental authority of any stop order suspending the effectiveness of any
Registration Statement or the initiation of any proceedings for that purpose;
(iii) receipt of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Securities for sale
in any jurisdiction or the initiation or notice of any proceeding for such
purpose; (iv) the happening of any event that makes any statement made in such
Registration Statement or related prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in the Registration Statement, related
prospectus or documents so that, in the case of a Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the related prospectus, it will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and (v) the Company’s reasonable determination that a post-effective
amendment or supplement to the Registration Statement would be appropriate, and
the Company shall promptly make available to Investor any such supplement or
amendment to the related prospectus. The Company shall not deliver to Investor
any Put Notice during the continuation of any of the foregoing events in this
Section 5.10.
 
 
15

 
 
5.11 TRANSFER AGENT. The Company shall deliver instructions to its transfer
agent to issue Shares to the Investor that are issued to the Investor Pursuant
to the Transactions contemplated herein.
 
5.12 ACKNOWLEDGEMENT OF TERMS. The Company hereby represents and warrants to the
Investor that: (i) it is voluntarily entering into this Agreement of its own
freewill, (ii) it is not entering this Agreement under economic duress, (iii)
the terms of this Agreement are reasonable and fair to the Company, and (iv) the
Company has had independent legal counsel of its own choosing review this
Agreement, advise the Company with respect to this Agreement, and represent the
Company in connection with this Agreement.

 
SECTION VI
CONDITIONS OF THE COMPANY’S OBLIGATION TO SELL
 
The obligation hereunder of the Company to issue and sell the Securities to the
Investor is further subject to the satisfaction, at or before each Closing Date,
of each of the following conditions set forth below. These conditions are for
the Company’s sole benefit and may be waived by the Company at any time in its
sole discretion.
 
6.1 The Investor shall have executed this Agreement and the Registration Rights
Agreement and delivered the same to the Company.
 
6.2 The Investor shall have delivered to the Company the Purchase Price for the
Securities being purchased by the Investor.
 
6.3 No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 
SECTION VII
FURTHER CONDITIONS OF THE INVESTOR’S OBLIGATION TO PURCHASE
 
The obligation of the Investor hereunder to purchase Securities is subject to
the satisfaction, on or before each Closing Date, of each of the following
conditions set forth below.
 
7.1 The Company shall have executed the Registered Offering Transaction
Documents and delivered the same to the Investor.
 
7.2 The representations and warranties of the Company shall be true and correct
as of the date when made and as of the applicable Closing Date as though made at
that time and the Company shall have performed, satisfied and complied with the
covenants, agreements and conditions required by the Registered Offering
Transaction Documents to be performed, satisfied or complied with by the Company
on or before such Closing Date. The Investor may request an update as of such
Closing Date regarding the representation contained in Section 4.3.
 
7.3 The Company shall have executed and delivered to the Investor the
certificates representing, or have executed electronic book-entry transfer of,
the Securities (in such denominations as the Investor shall request) being
purchased by the Investor at such Closing.
 
 
16

 
 
7.4 The Board of Directors of the Company shall have adopted resolutions
consistent with Section 4.2(ii) (the “Resolutions”) and such Resolutions shall
not have been amended or rescinded prior to such Closing Date.
 
7.5 No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.
 
7.6 Within thirty (30) days after the Agreement is executed, the Company agrees
to use its best efforts to file with the SEC a registration statement covering
the shares of stock underlying the Equity Financing contemplated herein. Such
registration statement shall conform to the requirements of the rules and
regulations of the SEC and the terms and conditions of Equity Financing this
agreement as expressed in the registration statement shall be reviewed and
approved by the Investor. The Company will take any and all steps necessary to
have its registration statement declared effective by the SEC within 30 days but
no more than 90 days after the Company has filed its registration statement.
Such registration Statement shall conform to the requirements of the rules and
regulations of the SEC and the terms and conditions of the equity financing
Equity Financing as expressed in the Registration Statement and shall be
reviewed and approved by the Investor. The Registration Statement shall be
effective on each Closing Date and no stop order suspending the effectiveness of
the Registration statement shall be in effect or to the Company’s knowledge
shall be pending or threatened. Furthermore, on each Closing Date (I) neither
the Company nor the Investor shall have received notice that the SEC has issued
or intends to issue a stop order with respect to such Registration Statement or
that the SEC otherwise has suspended or withdrawn the effectiveness of such
Registration Statement, either temporarily or permanently, or intends or has
threatened to do so (unless the SEC’s concerns have been addressed), and (II) no
other suspension of the use or withdrawal of the effectiveness of such
Registration Statement or related prospectus shall exist.
 
7.7 At the time of each Closing, the Registration Statement (including
information or documents incorporated by reference therein) and any amendments
or supplements thereto shall not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading or which would require public
disclosure or an update supplement to the prospectus.
 
7.8 If applicable, the shareholders of the Company shall have approved the
issuance of any Shares in excess of the Maximum Common Stock Issuance in
accordance with Section 2.5 or the Company shall have obtained appropriate
approval pursuant to the requirements of applicable state and federal laws and
the Company’s Articles of Incorporation and By-laws.
 
7.9 The conditions to such Closing set forth in Section 2.3 shall have been
satisfied on or before such Closing Date.
 
7.10 The Company shall have certified to the Investor the number of Shares of
Common Stock outstanding when a Put Notice is given to the Investor. The
Company’s delivery of a Put Notice to the Investor constitutes the Company’s
certification of the existence of the necessary number of shares of Common Stock
reserved for issuance.
 
 
17

 

 
SECTION VIII
TERMINATION
 
This Agreement shall terminate upon any of the following events:
 
8.1 when the Investor has purchased an aggregate of Seven Million Dollars
($7,000,000) in the Common Stock of the Company pursuant to this Agreement; or
 
8.2 on the date which is thirty-six (36) months after the Effective Date; or
 
8.3 at such time that the Registration Statement is no longer in effect.
 
8.4 30 day notice by the Company if the Investor has not fulfilled Put request.
 
Any and all shares, or penalties, if any, due under this Agreement shall be
immediately payable and due upon termination of this Agreement.

 
SECTION IX
SUSPENSION
 
This Agreement shall be suspended upon any of the following events, and shall
remain suspended until such event is rectified:
 
i.
The trading of the Common Stock is suspended by the SEC, the Principal Market or
FINRA for a period of two (2) consecutive Trading Days during the Open Period;
or
 
ii.
The Common Stock ceases to be quoted, listed or traded on the Principal Market
or the Registration Statement is no longer effective (except as permitted
hereunder). Immediately upon the occurrence of one of the above-described
events, the Company shall send written notice of such event to the Investor.

 
SECTION X
INDEMNIFICATION
 
In consideration of the parties mutual obligations set forth in the Transaction
Documents, the Company ( the “Indemnitor”) shall defend, protect, indemnify and
hold harmless the Investor and all of the investor’s shareholders, officers,
directors, employees, counsel, and direct or indirect investors and any of the
foregoing person’s agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and reasonable expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of, or relating to (I) any misrepresentation or
breach of any representation or warranty made by the Indemnitor or any other
certificate, instrument or document contemplated hereby or thereby; (II) any
breach of any covenant, agreement or obligation of the Indemnitor contained in
the Registered Offering Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby; or (III) any cause of
action, suit or claim brought or made against such Indemnitee by a third party
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Registered Offering Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, except
insofar as any such misrepresentation, breach or any untrue statement, alleged
untrue statement, omission or alleged omission is made in reliance upon and in
conformity with information furnished to Indemnitor which is specifically
intended for use in the preparation of any such Registration Statement,
preliminary prospectus, prospectus or amendments to the prospectus. To the
extent that the foregoing undertaking by the Indemnitor may be unenforceable for
any reason, the Indemnitor shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law. The indemnity provisions contained herein shall be in
addition to any cause of action or similar rights Indemnitor may have, and any
liabilities the Indemnitor or the Indemnitees may be subject to.
 
 
18

 

 
SECTION XI
GOVERNING LAW; DISPUTES SUBMITTED TO ARBITRATION.
 
11.1 LAW GOVERNING THIS AGREEMENT. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state or federal courts located in New York City, New York
State. The parties to this Agreement hereby irrevocably waive any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens. The parties executing this Agreement and other agreements referred
to herein or delivered in connection herewith on behalf of the Company agree to
submit to the in personam jurisdiction of such courts and hereby irrevocably
waive trial by jury. The prevailing party shall be entitled to recover from the
other party its reasonable attorney’s fees and costs. In the event that any
provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement. Each party hereby irrevocably waives personal service of
process and consents to process being served in any suit, action or proceeding
in connection with this Agreement or any other Transaction Documents by mailing
a copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law.
 
11.2 LEGAL FEES; AND MISCELLANEOUS FEES. Except as otherwise set forth in the
Registered Offering Transaction Documents (including but not limited to Section
V of the Registration Rights Agreement), each party shall pay the fees and
expenses of its advisers, counsel, the accountants and other experts, if any,
and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. Any
attorneys’ fees and expenses incurred by either the Company or the Investor in
connection with the preparation, negotiation, execution and delivery of any
amendments to this Agreement or relating to the enforcement of the rights of any
party, after the occurrence of any breach of the terms of this Agreement by
another party or any default by another party in respect of the transactions
contemplated hereunder, shall be paid on demand by the party which breached the
Agreement and/or defaulted, as the case may be. The Company shall pay all stamp
and other taxes and duties levied in connection with the issuance of any
Securities.
 
11.3 COUNTERPARTS. This Agreement may be executed in any number of counterparts
and by the different signatories hereto on separate counterparts, each of which,
when so executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument. This Agreement may be executed by
facsimile transmission, PDF, electronic signature or other similar electronic
means with the same force and effect as if such signature page were an original
thereof.
 
11.4 HEADINGS; SINGULAR/PLURAL. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Whenever required by the context of this
Agreement, the singular shall include the plural and masculine shall include the
feminine.
 
11.5 SEVERABILITY. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
 
19

 
 
11.6 ENTIRE AGREEMENT; AMENDMENTS. This Agreement is the FINAL AGREEMENT between
the Company and the Investor with respect to the terms and conditions set forth
herein, and, the terms of this Agreement may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the Parties. No
provision of this Agreement may be amended other than by an instrument in
writing signed by the Company and the Investor, and no provision hereof may be
waived other than by an instrument in writing signed by the party against whom
enforcement is sought. The execution and delivery of the Registered Offering
Transaction Documents shall not alter the force and effect of any other
agreements between the Parties, and the obligations under those agreements.
 
11.7 NOTICES. Any notices or other communications required or permitted to be
given under the terms of this Agreement must be in writing and will be deemed to
have been delivered (I) upon receipt, when delivered personally; (II) upon
receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (III) one (1) day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:
 
If to the Company:
NaturalShrimp Incorporated
 
5080 Spectrum Dr., Suite 1000
 
Addison, TX 75001
 
 
With a copy to:
Lucosky Brookman LLP
 
101 Wood Avenue South, Fifth Floor
 
Woodbridge, NJ 08830
 
  
If to the Investor:
GHS Investments, LLC
 
420 Jericho Turnpike, Suite 207Jericho, NY 11753

 
Each party shall provide five (5) days prior written notice to the other party
of any change in address or facsimile number.
 
11.8 NO ASSIGNMENT. This Agreement may not be assigned.
 
11.9 NO THIRD PARTY BENEFICIARIES. This Agreement is intended for the benefit of
the parties hereto and is not for the benefit of, nor may any provision hereof
be enforced by, any other person, except that the Company acknowledges that the
rights of the Investor may be enforced by its general partner.
 
11.10 SURVIVAL. The representations and warranties of the Company and the
Investor contained in Sections 3 and 4, the agreements and covenants set forth
in Sections 5 and 6, and the indemnification provisions set forth in Section 10,
shall survive each of the Closings and the termination of this Agreement.
 
11.11 PUBLICITY. The Investor acknowledges that this Agreement and all or part
of the Registered Offering Transaction Documents may be deemed to be “material
contracts” as that term is defined by Item 601(b)(10) of Regulation S-K, and
that the Company may therefore be required to file such documents as exhibits to
reports or registration statements filed under the 1933 Act or the 1934 Act. The
Investor further agrees that the status of such documents and materials as
material contracts shall be determined solely by the Company, in consultation
with its counsel.
 
 
20

 
 
11.12 FURTHER ASSURANCES. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
11.13 PLACEMENT AGENT. If so required, the Company agrees to pay a registered
broker dealer, to act as placement agent, a percentage of the Put Amount on each
Put toward the fee as outlined in that certain placement agent agreement entered
into between the Company and the placement agent. The Investor shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other persons or entities for fees of a type contemplated in this
Section that may be due in connection with the transactions contemplated by the
Registered Offering Transaction Documents. The Company shall indemnify and hold
harmless the Investor, their employees, officers, directors, agents, and
partners, and their respective affiliates, from and against all claims, losses,
damages, costs (including the costs of preparation and attorney’s fees) and
expenses incurred in respect of any such claimed or existing fees, as such fees
and expenses are incurred.
 
11.14 NO STRICT CONSTRUCTION. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party, as the parties
mutually agree that each has had a full and fair opportunity to review this
Agreement and seek the advice of counsel on it.
 
11.15 REMEDIES. The Investor shall have all rights and remedies set forth in
this Agreement and the Registration Rights Agreement and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which the Investor has by law. Any person having
any rights under any provision of this Agreement shall be entitled to enforce
such rights specifically (without posting a bond or other security), to recover
damages by reason of any default or breach of any provision of this Agreement,
including the recovery of reasonable attorneys fees and costs, and to exercise
all other rights granted by law.
 
11.16 PAYMENT SET ASIDE. To the extent that the Company makes a payment or
payments to the Investor hereunder or under the Registration Rights Agreement or
the Investor enforces or exercises its rights hereunder or thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company, a trustee, receiver or any other person
under any law (including, without limitation, any bankruptcy law, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.
 
11.17 PRICING OF COMMON STOCK. For purposes of this Agreement, the price of the
Common Stock shall be as reported by Quotestream Media.
 
SECTION XII
NON-DISCLOSURE OF NON-PUBLIC INFORMATION
 
The Company shall not disclose non-public information to the Investor, its
advisors, or its representatives.
 
 
21

 
 
Nothing herein shall require the Company to disclose non-public information to
the Investor or its advisors or representatives, and the Company represents that
it does not disseminate non-public information to any investors who purchase
stock in the Company in a public offering, to money managers or to securities
analysts, provided, however, that notwithstanding anything herein to the
contrary, the Company will, as hereinabove provided, immediately notify the
advisors and representatives of the Investor and, if any, underwriters, of any
event or the existence of any circumstance (without any obligation to disclose
the specific event or circumstance) of which it becomes aware, constituting
non-public information (whether or not requested of the Company specifically or
generally during the course of due diligence by such persons or entities),
which, if not disclosed in the prospectus included in the Registration Statement
would cause such prospectus to include a material misstatement or to omit a
material fact required to be stated therein in order to make the statements,
therein, in light of the circumstances in which they were made, not misleading.
Nothing contained in this Section 12 shall be construed to mean that such
persons or entities other than the Investor (without the written consent of the
Investor prior to disclosure of such information) may not obtain non-public
information in the course of conducting due diligence in accordance with the
terms of this Agreement and nothing herein shall prevent any such persons or
entities from notifying the Company of their opinion that based on such due
diligence by such persons or entities, that the Registration Statement contains
an untrue statement of material fact or omits a material fact required to be
stated in the Registration Statement or necessary to make the statements
contained therein, in light of the circumstances in which they were made, not
misleading.
 
 
SECTION XIII
ACKNOWLEDGEMENTS OF THE PARTIES
 
Notwithstanding anything in this Agreement to the contrary, the parties hereto
hereby acknowledge and agree to the following: (i) the Investor makes no
representations or covenants that it will not engage in trading in the
securities of the Company, other than the Investor will not short the Company’s
common stock at any time during this Agreement; (ii) the Company shall, by 8:30
a.m. EST on the second Trading Day following the date hereof, file a current
report on Form 8-K disclosing the material terms of the transactions
contemplated hereby and in the other Registered Offering Transaction Documents;
(iii) the Company has not and shall not provide material non-public information
to the Investor unless prior thereto the Investor shall have executed a written
agreement regarding the confidentiality and use of such information; and (iv)
the Company understands and confirms that the Investor will be relying on the
acknowledgements set forth in clauses (i) through (iii) above if the Investor
effects any transactions in the securities of the Company.
 
[Signature page follows]
 
 
22

 
 
Your signature on this Signature Page evidences your agreement to be bound by
the terms and conditions of the Investment Agreement as of the date first
written above. The undersigned signatory hereby certifies that he has read and
understands the Investment Agreement, and the representations made by the
undersigned in this Investment Agreement are true and accurate, and agrees to be
bound by its terms.
 
GHS INVESTMENTS, LLC
 
 
By: _________________________________
Name: ____________
Title: _____________
 
NATURALSHRIMP INCORPORATED
 
By: __________________________________
Name: Gerald Easterling
Title: President
 
 
 
[SIGNATURE PAGE OF EQUITY FINANCING AGREEMENT]
 
 
23

 
 
LIST OF EXHIBITS
 
EXHIBIT A    Registration Rights Agreement
 
EXHIBIT B    Notice of Effectiveness
 
EXHIBIT C    Put Notice
 
EXHIBIT D    Put Settlement Sheet
 
 
 
24

 
 
EXHIBIT A
 
REGISTRATION RIGHTS AGREEMENT
 
See attached.
 
 
 
 
 
25

 
 
EXHIBIT B
 
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT
 
 
 
Date: __________

 
[TRANSFER AGENT]
 
Re: NaturalShrimp Incorporated,
 
Ladies and Gentlemen:
 
We are counsel to NaturalShrimp Incorporated, a ____________ Nevada corporation
(the “Company”), and have represented the Company in connection with that
certain Equity Financing Agreement (the “Investment Agreement”) entered into by
and among the Company and GHS Investments, LLC(the “Investor”) pursuant to which
the Company has agreed to issue to the Investor shares of the Company’s common
stock, $___ par value per share (the “Common Stock”) on the terms and conditions
set forth in the Investment Agreement. Pursuant to the Investment Agreement, the
Company also has entered into a Registration Rights Agreement with the Investor
(the “Registration Rights Agreement”) pursuant to which the Company agreed,
among other things, to register the Registrable Securities (as defined in the
Registration Rights Agreement), including the shares of Common Stock issued or
issuable under the Investment Agreement under the Securities Act of 1933, as
amended (the “1933 Act”). In connection with the Company’s obligations under the
Registration Rights Agreement, on ____________ ___, 20__, the Company filed a
Registration Statement on Form S- ___ (File No. __-________) (the “Registration
Statement”) with the Securities and Exchange Commission (the “SEC”) relating to
the Registrable Securities which names the Investor as a selling shareholder
thereunder.
 
In connection with the foregoing, we advise you that a member of the SEC's staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at ______ on __________,
20__ and we have no knowledge, after telephonic inquiry of a member of the SEC's
staff, that any stop order suspending its effectiveness has been issued or that
any proceedings for that purpose are pending before, or threatened by, the SEC
and the Registrable Securities are available for sale under the 1933 Act
pursuant to the Registration Statement
 
 
                                                                            
Very truly yours,
 
                                                                            
[Company Counsel]
 
 
 
26

 
 
EXHIBIT C
 
FORM OF PUT NOTICE
 
Date:
 
RE: Put Notice Number __
 
Dear Mr./Ms.__________,
 
This is to inform you that as of today, NaturalShrimp Incorporated., a _______
corporation (the “Company”), hereby elects to exercise its right pursuant to the
Equity Financing Agreement to require GHS Investments LLC to purchase shares of
its common stock. The Company hereby certifies that:
 
The amount of this put is $__________.
 
The Pricing Period runs from _______________ until _______________.
 
The Purchase Price is: $_______________
 
The number of Put Shares Due:___________________.
 
The current number of shares of common stock issued and outstanding is:
_________________.
 
The number of shares currently available for issuance on the S-1 is:
________________________.
 
Regards,
 
NaturalShrimp Incorporated
 
By: __________________________________
Name: Gerald Easterling
Title: President
 
 
27

 
 
EXHIBIT D
 
PUT SETTLEMENT SHEET
 
Date: ________________
 
Dear Mr. ________,
 
Pursuant to the Put given by NaturalShrimp Incorporated, to GHS Investments LLC
(“GHS”) on _________________ 201_, we are now submitting the amount of common
shares for you to issue to GHS.
 
Please have a certificate bearing no restrictive legend totaling __________
shares issued to GHS immediately and send via DWAC to the following account:
 
[INSERT]
 
If not DWAC eligible, please send FedEx Priority Overnight to:
 
[INSERT ADDRESS]
 
Once these shares are received by us, we will have the funds wired to the
Company.
 
Regards,
 
GHS INVESTMENTS LLC
 
By: _________________________________
Name:
Title
 
 
 
28
